Citation Nr: 1817731	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-26 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a certificate of eligibility for VA home loan guaranty benefits.


REPRESENTATION

Appellant represented by:	The American Legion 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from July 26, 1988 to August 26, 1988 and from March 4, 2003 to April 2, 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2014 decision of the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA).  In May 2015, the Veteran testified before the undersigned at a Travel Board hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that a certificate of eligibility for loan guaranty benefits is granted only to veterans who satisfy the basic entitlement criteria outlined in 38 U.S.C. §§ 3701 and 3702 (West 2012). 

If a veteran of World War II, the Korean conflict, or the Vietnam era had less than 90 days of service, or if a veteran who served after July 25, 1947, and prior to June 27, 1950, or after January 31, 1955, and prior to August 5, 1964, or after May 7, 1975, has less than 181 days of service on active duty as defined in §§ 36.4301 and 36.4501, eligibility of the veteran for a loan under 38 U.S.C. Ch. 37 requires a determination that the veteran was discharged or released because of a service-connected disability or that the official service department records show that he or she had at the time of separation from service a service-connected disability which in medical judgment would have warranted a discharge for disability.  38 U.S.C. § 3702; 38 C.F.R. § 3.315 (b) (2017). 

The record indicates that the Veteran had less than the minimum of active duty service required for the benefit sought.  See 38 C.F.R. § 3.315 (b) which was the basis for the denial of the claim.  

Accordingly, to establish eligibility for VA loan guaranty benefits, he must establish that he was discharged or released from service due to a service-connected disability or that service department records show that at the time of separation from service he had a service-connected disability which in medical judgment would have warranted a discharge for disability.  At his Board hearing, the Veteran cited to his ankle disability; he is service-connected for Achilles tendonitis with mild left Hagland deformity.  The service treatment records (STRs) show that the Veteran was counseled on March 26, 2003 on the left ankle disability which was noted to exist prior to service.  The Veteran was then separated shortly thereafter for "failure to meet procurement of medical fitness standards" according to the DD Form 214 and the separation was "uncharacterized" according to the NGB Form 22.  The statement of the case did not address this matter.  Thus, it is unclear whether he was discharged from service due to service-connected disability as alleged.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should contact the Department of the Army or other appropriate service resource to determine if the Veteran was discharged from service due to his now service-connected left ankle disorder.  

2.  After completion of the above, and any other development as may be indicated by any response received as a consequence of the action taken above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 20124).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


